Citation Nr: 0023412
Decision Date: 02/11/00	Archive Date: 09/08/00

DOCKET NO. 98-02 403               DATE FEB 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for a right knee disability,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Roberts, Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to March 1969.

This appeal arises before the Board of Veterans' Appeals (Board)
from a January 1997 rating decision of the St. Petersburg, Florida,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which reduced the veteran's rating for a right knee disability from
40 percent to 10 percent.

REMAND

In this claim,, the veteran has challenged the propriety of a
reduction in rating for a right knee disability from 40 percent to
10 percent and claimed entitlement to a rating greater than 10
percent for his right knee disability. The Board notes that the
veteran first established entitlement to a compensable evaluation
for his right knee disability by means of a May 1988 rating
decision which found that a rating of 10 percent was warranted for
a tender scar of the right knee, pursuant to Diagnostic Code 7804.
Subsequently, the veteran established entitlement to, a rating of
40 percent for "degenerative arthritis right knee post operative
arthrotomy and meniscectomy" by means of a March 1995 rating
decision, pursuant to Diagnostic Codes 7804 and 5261. However,
Diagnostic Code 7804 was redacted on that rating decision, and no
mention was made of any rating for the scar in the text of that
decision. A November 1996 rating decision proposed to reduce the
veteran's rating to 10 percent and a January 1997 rating decision
reduced the veteran's rating from 40 percent to 10 percent,
pursuant to Diagnostic Code 5261. Those rating decisions did not
discuss the status of any rating for the veteran's scar.

The Board notes in this regard that a compensable rating for a scar
is a different disability than any orthopedic disability the
veteran may have. The Board is uncertain which rating the veteran
currently retains and is remanding this claim for clarification.
The veteran was first granted a 10 percent rating on the basis of

2 -

having a tender scar in May 1988, which disability was coded using
Diagnostic Code 7804. Subsequent rating decisions have discussed
only the veteran's orthopedic disability and no mention has been
made of the veteran's service- connected right knee scar or the 10
percent rating therefor. Furthermore, the rating which established
the reduction did not discuss whether the veteran's compensable
rating for a tender scar was being reduced to noncompensable.

The Board is remanding this claim so that the RO may determine
whether the veteran's rating of 10 percent for a tender right knee
scar is still in effect, concurrent with the 10 percent orthopedic
rating for a right knee disability, whether the 10 percent rating
for a right knee scar is also intended to be reduced, or whether
the current 10 percent rating represents a rating for a tender
scar.

Accordingly, this case is REMANDED for the following development:

1. The RO should determine whether the veteran's 10 percent rating
for a tender scar of the right knee is currently in effect, has
been reduced, or is the current 10 percent rating for his right
knee. If it is determined that the 10 percent rating for a tender
scar pursuant to Diagnostic Code 7804 is to be reduced, the RO
should take appropriate action to reduce that rating and the
veteran should be informed of his appeal rights to any such
decision. The RO should also determine what the status of that 10
percent rating for a tender scar pursuant to Diagnostic Code 7804
has been subsequent to the May 1988 rating decision which provided
a rating of 40 percent, apparently for an orthopedic disability of
the right knee.

2. If any action is taken, it should be explained to the veteran
and a supplemental statement of the case should be provided to the
veteran and his representative,

- 3 -

allowing them the appropriate time to respond. Thereafter, pursuant
to current appellant procedures, the case should be returned to the
Board.

The Board expresses its gratitude in advance to the RO for
assisting in the requested development.

The purpose of this REMAND is to clarify the veteran's current
disability ratings and what action has been taken in reducing his
ratings. No inference should be drawn regarding the final
disposition of this claim.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

M.W. GREENSTREET
Member, Board of Veterans' Appeals

4 -



